Dear Chief Curry:
You have requested an opinion from this office with regard to the authority of the Chief of Police and the Mayor, who is "Police Commissioner", as to the operation of the Police Department.  You have also inquired as to whether a "Reserve Police Officer" is an unclassified position under Civil Service.
The City of St. Martinville is governed by a Legislative or Special Charter. Under the provisions of the Charter, the authority and responsibilities of the Chief of Police are those designated by the mayor and town council (Article II, Sec. 7), and the Chief of Police serves under the supervision of the mayor and council (Article II, Sec. 8).  See also Article III, Sec. 1, which provides that the Mayor shall have:
     [G]eneral supervision over all matters relative to the discipline and efficiency of the police, the protection of the public and private property, the preservation of the public order and peace and the enforcement of the ordinances relating thereto . . .
Further, Article IV, Sec. 3 provides, in pertinent part, as follows:
     The town council shall have full power and authority to make and pass such laws, ordinances as are necessary and proper for the government of the town:
[(6)] . . . to regulate the police . . .
Therefore, it is the opinion of this office that the mayor and town council supervise and issue orders, through the Chief of Police, to the Police Department.  The Police Chief has the authority and responsibility to carry out the orders issued by the mayor and council, as well as to perform all other duties delegated to him/her by the mayor and council.
Generally, Reserve Police Officers are not paid employees, and therefore are not within the Civil Service system, either as classified or unclassified employees.  The authority of such officers would be determined by the mayor and council and/or the Police Chief, as outlined above.
Trusting this to be sufficient for your purposes, I am
Yours very truly
                           RICHARD P. IEYOUB, Attorney General
                           BY: NORMAN W. ERSHLER Assistant Attorney General
RPI/NWE:pb-1777o